DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-4 and 14-15 have dark shading and are generally unclear.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  37 C.F.R. 1.84(m)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, third line from the bottom recites “a like plurality,” which should simply recite “a plurality.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-friction” in independent claims 1 and 11 is a relative term which renders the claim indefinite. The term “low-friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the term “low friction” or “low coefficient of friction” is used in the specification, there is no standard as to what amount of coefficient is considered “low friction.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larish (US PG Pub. No. 2011/0224051, Sept. 15, 2011)
Regarding claim 1, Larish teaches a fitness slider comprising: a sliding plate 102 having a low-friction sliding surface on one side of the sliding plate 102 and the opposite side 142 of the sliding plate 102 configured to support a weight plate therein; and; a center hub 108 projecting from said opposite side 142 of the sliding plate 102, said center hub 108 sized and configured to be received within the center opening of the weight plate (see para. [0045]) when the weight plate is supported on the sliding plate 102.  

    PNG
    media_image1.png
    278
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    239
    438
    media_image2.png
    Greyscale

Regarding claim 2, as broadly interpreted, Larish teaches wherein said sliding plate 102 includes a plurality of reinforcement ribs (i.e., front and rear attachment plates 104,106, see Fig. 1 above, and paras. [0048]), said reinforcement ribs 104,106 defining a support surface for supporting the weight plate (i.e., where the attachment plates 104,106 define a support surface therein-between to support weight plates) .  
Regarding claim 4, Larish teaches wherein said sliding plate 102 includes an angled rim (i.e., generally 110,146 shown in Fig. 1 above illustrating a curved structure from the sliding surface) surrounding said sliding surface 142.  
Regarding claim 7, Larish teaches wherein said sliding plate 102 and said center hub 108 are integrally formed together (i.e., can be molded into single unitary body, see paras. [0041],[0045],[0047]).  
Regarding claim 8, Larish teaches wherein said sliding plate 102 and said center hub 108 are formed of a plastic or resin (see paras. [0041],[0045]).  
Regarding claim 9, Larish teaches wherein said sliding plate 102 and said center hub 102 are formed of a material selected from the group including a polyamide, a polycarbonate, a polypropylene and a polyethylene (see paras. [0041],[0045]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Larish, as applied to claim 1 above.
Larish teaches the invention as substantially claimed.
Regarding claims 5 and 6, Larish is silent in explicitly teaching wherein said center hub 108 has a height from said opposite side 142 of said sliding plate 102 that is less than the thickness of the weight plate supported therein, and wherein said height is about one inch.
However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Larish generally teaches that the center hub 108 has a height for affixing an extension rod 120 (see para. [0045]) for stacking several weight plates together.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Larish such that the center hub 108 has a height from said opposite side 142 of said sliding plate 102 that is less than the thickness of a weight plate supported therein, and wherein the height is one inch (such as making the flange base 119 of the center hub 108 to have a height less than the thickness of the weight plate or about once inch) as merely changing the size/height of the center hub 108 in order to fit differently sized weights on the exercise device.  Furthermore, a height that is less than the thickness of a weight plate or being about one inch lacks criticality because Applicant discloses that other heights can be used (see Applicant’s specification, page 6, last paragraph)

Allowable Subject Matter
Claims 3, 10, and 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding intervening claims and further reciting wherein said center hub is a cylindrical collar and includes reinforcement ribs inside the collar.  
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding intervening claims and further reciting: a plurality of spring arms projecting from said opposite side of the sliding plate, said plurality of spring arms having outer edges defining a first diameter sized to be received with the center opening of a first weight plate, wherein the center hub defines a second diameter smaller than said first diameter and sized to be received within the center opening of a second weight plate that is smaller than the center opening of the first weight plate, and wherein said spring arms are configured to deflect under the weight of the second weight plate to allow the center hub to be received within the center opening of the second weight plate.  

Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the limitations of the claim, and more specifically reciting a fitness slider comprising: a sliding plate having a sliding surface on one side of the sliding plate and the opposite side of the sliding plate configured to support a weight plate therein; and; a plurality of engagement wedges projecting from said opposite side of the sliding plate, said plurality engagement wedges sized and arranged to extend through the center opening of the weight plate when the weight plate is supported on said sliding plate; a handle configured to be seated on the weight plate supported on the sliding plate and for engagement by the hand or foot of a user; and a 142510-0003aaaplurality of engagement wedges projecting from said handle, said like plurality of engagement wedges sized and arranged to extend through the center opening of the weight plate and to interdigitate with said plurality of engagement wedges within the center opening of the weight plate.  
Claims 12-20 depend either directly or indirectly from claim 11 and would be allowable for all the reasons claim 11 is allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784